Citation Nr: 0722560	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, the appellant's son, and the appellant's 
daughter




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  The veteran was a prisoner of war of the German 
Government from January 3, 1945, to April 23, 1945.  

In July 1977, the Louisville, Kentucky, Regional Office (RO) 
denied service connection for the cause of the veteran's 
death.  The appellant was informed in writing of the adverse 
decision and her appellate rights in July 1977.  A timely 
notice of disagreement (NOD) was not subsequently received.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  In September 2006, the appellant was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  

The Board is required to consider the question of whether new 
and material evidence has been received to reopen the 
appellant's claim without regard to the RO's determination in 
order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  
In February 2005, the appellant submitted a claim of 
entitlement to VA improved death pension benefits.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a NOD, a statement of the 
case (SOC), and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2006).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the appellant wishes to appeal from the 
decision, she has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2006).  


REMAND

The appellant asserts that service connection for the cause 
of the veteran's death is warranted as the physical hardships 
associated with the veteran's time as a prisoner of war 
precipitated his ultimately fatal cancer.  In reviewing the 
claims files, the Board observes that the veteran's service 
medical documentation is not of record.  In May 1977, the RO 
contacted the National Personnel Record Center (NPRC) and 
requested that the veteran's service medical records be 
forwarded for incorporation into the record.  A June 1977 
response from the NPRC conveys "all available records 
forwarded."  In April 2005, the RO again contacted the NPRC 
and requested the veteran's service medical records.  As the 
appellant's claim was potentially fire-related, the RO also 
requested any relevant Office of the Surgeon General, 
Department of the Army (SGO) documentation and unit records 
for incorporation into the record.  An April 2005 response 
from the NPRC conveyed "the allegation has been investigated 
and the following results were found: <<narrow search time to 
3 mos or less>>."  No further action was apparently taken in 
response to the NPRC's instruction.  A May 2005 Formal 
Finding on the Unavailability of Service Records notes the 
April 2005 NPRC response and conveys that "the service 
records for the period 03-03-43 to 12-10-45 are unavailable 
for review."  In June 2005, the appellant submitted a copy 
of a portion of a letter from the Army to the veteran's 
mother which conveys that the veteran had been admitted to 
Thayer Army General Hospital for observation and treatment.  
Clinical documentation of the cited treatment has not been 
requested for incorporation into the record.  

A January 1946 War Department letter to the veteran reflects 
that he had been awarded the "Purple Heart for wounds 
received in action on or about 2 January 1945."  
Documentation of the nature of the veteran's combat injury 
has not been requested for incorporation into the record.  

The VA should obtain all relevant military, VA, other 
governmental, and private records which could potentially be 
helpful in resolving the appellant's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  When an appellant 
identifies clinical treatment associated with specific 
military facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify an 
appellant of the evidence and information that is necessary 
to both reopen her claim and to establish her entitlement to 
the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet.App. 1 (2006).  On remand, the appellant 
should be given appropriate notice with regard to her 
application to reopen a claim of service connection for the 
cause of the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in Kent 
v. Nicholson, 20 Vet.App. 1 (2006) are 
fully met.  

2.  Then contact the NPRC and/or the 
appropriate service entity and request 
that: (1) the veteran's service personnel 
file (201 or equivalent) be forwarded for 
incorporation into the record; (2) a 
search be made of the records of Thayer 
Army General Hospital for any 
documentation pertaining to treatment of 
the veteran between April 23, 1945, and 
December 10, 1945; and (3) a search be 
conducted of the records of the SGO for 
any entries pertaining to the veteran.  
All material produced by the requested 
searches should be incorporated into the 
record.  If no records are located, a 
written statement to that effect should 
be incorporated into the claims files.  

3.  Then adjudicate the issue of whether 
new and material evidence has been 
received to reopen the appellant's claim 
of entitlement to service connection for 
the cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


